Exhibit 10.8

RECORDING REQUESTED BY AND WHEN

RECORDED MAIL TO:

NW Congress Center Manager LLC

c/o Northwood Investors LLC

575 Fifth Avenue, 23rd Floor

New York, NY 10017

Attention: Shiva Viswanathan

Above Space for Recorder’s Use

TERMINATION OF AMENDED AND RESTATED TENANT IN COMMON AGREEMENT

This TERMINATION OF AMENDED AND RESTATED TENANT IN COMMON AGREEMENT
(“Termination”) is dated as of October     , 2012, by and among the parties
identified on Exhibit “A” attached hereto and incorporated herein (referred to
individually as a “Tenant in Common” and collectively as the “Tenants in
Common”).

RECITALS

A. The Tenants in Common own undivided interests in the percentages set forth in
Exhibit “A” in that certain real property described on Exhibit “B” attached
hereto and incorporated herein and all improvements located thereon
(collectively, the “Project”).

B. The Tenants in Common are party to that certain Tenants in Common Agreement
recorded September 9, 2004 as Instrument No. 0425341120 at the Cook County
Recorder of Deeds’ Office in Chicago, Illinois, as assigned and assumed (the
“TIC Agreement”).

C. The parties hereto desire to terminate the TIC Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained in this Termination and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
set forth below.

1. Termination of Agreements. The TIC Agreement is hereby terminated effective
as of the date set forth above.

2. General Provisions.

2.1 Governing Law. This Termination shall be governed by and construed under the
internal laws of the State of Illinois without regard to choice of law rules.

2.2 Counterparts. This Termination may be executed in counterparts, each of
which, when taken together, shall be deemed one fully executed original.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 16 day of October, 2012.

 

TENANT IN COMMON:

NNN CONGRESS CENTER, LLC, a Delaware limited

liability company

By:  

NNN CONGRESS CENTER MEMBER, LLC, a

Delaware limited liability company, its sole member

  By:  

Triple Net Properties, LLC, a Virginia limited

liability company, its Manager

    By:  

/s/ Todd A. Mikles

      Todd A. Mikles, President

STATE OF California )

                                      ) ss.

COUNTY OF Orange)

On Oct 16, 2012, before me, S. McLean, a Notary Public in and for said County
and State, personally appeared Todd Mikles, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledge to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

   /s/ S. McLean LOGO [g490071dsp049.jpg]    Notary Public



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the         day of             , 2012.

 

TENANT IN COMMON:

GREIT CONGRESS CENTER, LLC, a Delaware

limited liability company

By:  

GREIT CONGRESS CENTER MEMBER,

LLC, a Delaware limited liability company, its

sole member

  By:  

GREIT Liquidating Trust, a Maryland trust,

its sole member

    By:  

/s/ Gary T. Wescombe

      Gary T. Wescombe, Trustee

STATE OF CALIFORNIA )

                                              ) ss.

COUNTY OF ORANGE    )

On Oct 17, 2012, before me, S. McLean, a Notary Public in and for said County
and State, personally appeared Gary T. Wescombe, who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledge to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

   /s/ S. McLean LOGO [g490071dsp049.jpg]    Notary Public



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 12 day of October, 2012.

 

TENANT IN COMMON:

NNN CONGRESS CENTER 1, LLC, a Delaware

limited liability company

By:  

NNN CONGRESS CENTER MEMBER 1,

LLC, a Delaware limited liability company, its

sole member

  By:  

Edge Hill Realty, LLC, a New York

limited liability company, its sole member

    By:  

/s/ Edward Henkin

      Edward Henkin, its Manager

STATE OF FL                    )

                                              ) ss.

COUNTY OF MIAMI-DADC )

On October 12, 2012, before me, MELINDA ROBBIN, a Notary Public in and for said
County and State, personally appeared Edward Henkin, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledge to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of FL that the
foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

   /s/ Melinda JP Robbin LOGO [g490071dsp051.jpg]    Notary Public



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 12th day of October, 2012.

 

TENANT IN COMMON: NNN CONGRESS CENTER 2, LLC, a Delaware limited liability
company By:   NNN CONGRESS CENTER MEMBER 2,  

LLC, a Delaware limited liability company,

its sole member

  By:  

Anderson Acres Company, LLC, a

Louisiana limited liability company,

its sole member

    By:   /s/ Mark M. Anderson       for Mark M. Anderson, its Manager

STATE OF Illinois )

                                 ) ss.

COUNTY OF Cook)

On October 12, 2012, before me, Bryan Fitzsimmons, a Notary Public in and for
said County and State, personally appeared E. Ratcliffe Anderson, Jr. MD, who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledge to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of Illinois that
the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

/s/ Bryan Fitzsimmons Notary Public

 

LOGO [g490071dsp053.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the                  day of                 , 2012.

 

TENANT IN COMMON: NNN CONGRESS CENTER 3, LLC, a Delaware limited liability
company By:   NNN CONGRESS CENTER MEMBER 3, LLC, a Delaware limited liability
company, its sole member   By:  

JonMat Partnership, an Illinois

Partnership, its sole member

    By:   /s/ George Vrakas       George Vrakas, its General Partner

 

STATE OF

  Illinois     )          ) SS.   

COUNTY OF

  Will     )   

On Oct 13th, 2012, before me, Jorja Sheridan, a Notary Public in and for said
County and State, personally appeared George Vrakas, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledge to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of Illinois that
the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

LOGO [g490071dsp055.jpg]

  /s/ Jorja Sheridan   Notary Public



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 15 day of Oct, 2012.

 

TENANT IN COMMON: NNN CONGRESS CENTER 4, LLC, a Delaware limited liability
company By:   NNN CONGRESS CENTER MEMBER 4, LLC, a Delaware limited liability
company, its sole member     By:   /s/ Katherine Looper, Trustee       Katherine
Looper, as Trustee of The Looper Family Nominee Trust dated 1/23/03, its sole
member

 

STATE OF

  California     )          ) ss.   

COUNTY OF

  San Francisco     )   

On 15 October, 2012, before me, Raymond J. Vitale, a Notary Public in and for
said County and State, personally appeared Katherine Ann Sofos Looper, who
proved to me on the basis of satisfactory evidence to be the person whose name
is subscribed to the within instrument and acknowledge to me that she executed
the same in her authorized capacity, and that by her signature on the instrument
the person, or the entity upon behalf of which the person acted, executed the
instrument.

I certify under PENALTY of PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

LOGO [g490071dsp098.jpg]

  /s/ Raymond J. Vitale   Notary Public



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 16 day of Oct, 2012.

 

TENANT IN COMMON: NNN CONGRESS CENTER 5, LLC, a Delaware limited liability
company By:   NNN CONGRESS CENTER MEMBER 5, LLC, a Delaware limited liability
company, its sole member   By:   American Recovery Property OP, LP, a Delaware
limited partnership, its sole member     By:   The American Recovery Property
Trust, Inc., a Maryland corporation, its General Partner       By:   /s/ Todd
Mikles         Todd Mikles, its President

 

STATE OF   California   )        ) ss.    COUNTY OF    Orange   )   

On Oct 16, 2012, before me, S. McLean, a Notary Public in and for said County
and State, personally appeared Todd Mikles, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledge to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of CA that the
foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

LOGO [g490071dsp049.jpg]    /s/ S. McLean       Notary Public   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 12th day of October, 2012.

 

TENANT IN COMMON: NNN CONGRESS CENTER 6, LLC, a Delaware limited liability
company By:   NNN CONGRESS CENTER MEMBER 6, LLC, a Delaware limited liability
company, its sole member   By:   /s/ Pat McRoberts     Pat McRoberts, its sole
member

 

STATE OF   California   )        ) ss.    COUNTY OF    Santa Clara    )   

On October 12, 2012, before me, Annie Tyler, a Notary Public in and for said
County and State, personally appeared Pat McRoberts, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledge to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

LOGO [g490071dsp061.jpg]    /s/ Annie Tyler       Notary Public   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 12 day of October, 2012.

 

TENANT IN COMMON: NNN CONGRESS CENTER 7, LLC, a Delaware limited liability
company By:   NNN CONGRESS CENTER MEMBER 7, LLC, a Delaware limited liability
company, its sole member   By:   Chicago/Houston Partners, LLC, a California
limited liability company, its sole member     By:   /s/ Mark Van Mourick      
Mark Van Mourick, its Manager

 

STATE OF   California   )        ) ss.    COUNTY OF    Orange   )   

On October 12, 2012, before me, Shannon Patton, a Notary Public in and for said
County and State, personally appeared Mark Van Mourick, who proved to me on the
basis of satisfactory evidence to be the person whose name is subscribed to the
within instrument and acknowledge to me that he executed the same in his
authorized capacity, and that by his/her/their signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

I certify under PENALTY of PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

LOGO [g490071dsp063.jpg]    /s/ Shannon Patton       Notary Public   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 12th day of OCTOBER, 2012.

 

TENANT IN COMMON: NNN CONGRESS CENTER 8, LLC, a Delaware limited liability
company By:   NNN CONGRESS CENTER MEMBER 8, LLC, a Delaware limited liability
company, its sole member   By:   /s/ Ronald E. Rosden    

Ronald E. Rosden, as Trustee for the Ronald E. Rosden Living Trust, its sole
member

 

STATE OF   CALIFORNIA   )        ) ss.    COUNTY OF    SAN FRANCISCO    )   

On 10-12, 2012, before me, JAMES APPENRODT, a Notary Public in and for said
County and State, personally appeared RONALD E. ROSDEN, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledge to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of CALIFORNIA
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

LOGO [g490071dsp065.jpg]    /s/ James Appenrodt       Notary Public   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 12th day of October, 2012.

 

TENANT IN COMMON: NNN CONGRESS CENTER 10, LLC, a Delaware limited liability
company By:   NNN CONGRESS CENTER MEMBER 10, LLC, a Delaware limited liability
company, its sole member   By:   /s/ John A. Fils     John A. Fils, its sole
member

 

STATE OF   Iowa   )        ) ss.    COUNTY OF    Adair   )   

On October 12th, 2012, before me, Kimberly S. Behnken, a Notary Public in and
for said County and State, personally appeared John A. Fils, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledge to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of Iowa that the
foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

LOGO [g490071dsp103.jpg]    /s/ Kimberly S. Behnken       Notary Public   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 12th day of October, 2012.

 

TENANT IN COMMON: NNN CONGRESS CENTER 11, LLC, a Delaware limited liability
company By:   NNN CONGRESS CENTER MEMBER 11, LLC, a Delaware limited liability
company, its sole member   By:   /s/ John E. Mathwig    

John E. Mathwig, as Trustee for the VJM

Trust, its sole member

 

STATE OF   California)                   ) ss. COUNTY OF   Sonoma    )

On 10-12, 2012, before me, Karen Curran, a Notary Public in and for said County
and State, personally appeared John E. Mathwig, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is subscribed to the
within instrument and acknowledge to me that he executed the same in his
authorized capacity(ies), and that by his signature(s) on the instrument the
person(s), or the entity upon behalf of which the person(s) acted, executed the
instrument.

I certify under PENALTY of PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

   /s/ Karen Curran       Notary Public       LOGO [g490071dsp104.jpg]   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 15th day of October, 2012.

 

TENANT IN COMMON: NNN CONGRESS CENTER 12, LLC, a Delaware limited liability
company By:   NNN CONGRESS CENTER MEMBER 12, LLC, a Delaware limited liability
company, its sole member   By:   /s/ Lowell K. Etzel     Lowell K. Etzel, as
Trustee for the Lowell & Vannee Etzel Trust, its sole member   By:   /s/ Vannee
Etzel     Vannee Etzel, as Trustee for the Lowell & Vannee Etzel Trust, its sole
member

 

STATE OF   CA                )                         ) ss. COUNTY OF   Contra
Costa )

On October 15, 2012, before me, Shannon Marie Castro, a Notary Public in and for
said County and State, personally appeared Lowell K. Etzel and Vannee Etzel, who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) are subscribed to the within instrument and acknowledge to me that they
executed the same in their authorized capacity(ies), and that by their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of CA that the
foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

   /s/ Shannon Marie Castro LOGO [g490071dsp071.jpg]    Notary Public



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 11 day of October, 2012.

 

TENANT IN COMMON: NNN CONGRESS CENTER 13, LLC, a Delaware limited liability
company By:   NNN CONGRESS CENTER MEMBER 13,  

LLC, a Delaware limited liability company, its

sole member

  By:   /s/ Thomas F. Scheidt     Thomas F. Scheidt, its sole member

STATE OF Illinois )

                                 ) ss.

COUNTY OF Cook)

On October 11, 2012, before me, Lisa N Kane, a Notary Public in and for said
County and State, personally appeared Thomas F. Scheidt, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledge to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of Illinois that
the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

/s/ Lisa N Kane Notary Public Lisa N Kane

 

LOGO [g490071dsp106.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 11 day of October, 2012.

 

TENANT IN COMMON:

 

NNN CONGRESS CENTER 14, LLC, a Delaware limited liability company

By:   NNN CONGRESS CENTER MEMBER 14, LLC, a Delaware limited liability company,
its sole member

 

        By:   /s/ Ellen B. Friedman   Ellen B. Friedman, its sole member

 

STATE OF Illinois    )       )    ss. COUNTY OF Cook    )   

On October 11, 2012, before me, Lisa N Kane, a Notary Public in and for said
County and State, personally appeared Ellen B. Friedman, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledge to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of Illinois that
the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

/s/ Lisa N Kane Notary Public Lisa N Kane

 

LOGO [g490071dsp106.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 12 day of October, 2012.

 

TENANT IN COMMON:

 

NNN CONGRESS CENTER 15, LLC, a Delaware limited liability company

 

By:   NNN CONGRESS CENTER MEMBER 15, LLC, a Delaware limited liability company,
its sole member

 

        By:   /s/ Stanley Cohen   Stanley Cohen, its sole member

 

STATE OF Pennsylvania    )       )    ss. COUNTY OF Allegheny    )   

On October 12, 2012, before me, Colleen Kelly Cook, a Notary Public in and for
said County and State, personally appeared Stanley Cohen, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledge to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of Pennsylvania
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

/s/ Colleen Kelly Cook Notary Public

 

LOGO [g490071dsp079.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 12 day of October, 2012.

 

TENANT IN COMMON: NNN CONGRESS CENTER 16, LLC, a Delaware limited liability
company By:   NNN CONGRESS CENTER MEMBER 16, LLC, a Delaware limited liability
company, its sole member   By:   /s/ Paul L. Cohen     Paul L. Cohen, its sole
member

 

STATE OF Pennsylvania    )       )    ss. COUNTY OF Allegheny    )   

On October 12, 2012, before me, Colleen Kelly Cook, a Notary Public in and for
said County and State, personally appeared Paul L. Cohen, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledge to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of Pennsylvania
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

/s/ Colleen Kelly Cook Notary Public

 

LOGO [g490071dsp079.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 12 day of October, 2012.

 

TENANT IN COMMON: NNN CONGRESS CENTER 17, LLC, a Delaware limited liability
company By:   NNN CONGRESS CENTER MEMBER 17, LLC, a Delaware limited liability
company, its sole member   By:   /s/ Dickson Shafer    
Dickson Shafer, as Trustee for The Schafer Family Trust, dated January 4, 1983,
its sole member   By:   Deceased     Lois M. Shafer, as Trustee for The Schafer
Family Trust, dated January 4, 1983, its sole member

 

STATE OF California    )       )    ss. COUNTY OF Orange    )   

On October 12, 2012, before me, Mona E. Krocka, a Notary Public in and for said
County and State, personally appeared Dickson Shafer, who proved to me on the
basis of satisfactory evidence to be the person whose name is subscribed to the
within instrument and acknowledge to me that he executed the same in his
authorized capacity, and that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

LOGO [g490071dsp081.jpg]

 

/s/ Mona E. Krocka Notary Public



--------------------------------------------------------------------------------

LOGO [g490071dsp166.jpg]



--------------------------------------------------------------------------------

EXHIBITS

Exhibit “A” Tenants in Common

Exhibit “B” Description of the Project



--------------------------------------------------------------------------------

EXHIBIT “A”

TENANTS IN COMMON

 

Tenant in Common

   Percentage Interest  

NNN Congress Center, LLC, a Delaware limited liability company

     28.879 % 

GREIT – Congress Center, LLC, a Delaware limited liability company

     30.000 % 

NNN Congress Center 1, LLC, a Delaware limited liability company

     4.500 % 

NNN Congress Center 2, LLC, a Delaware limited liability company

     3.625 % 

NNN Congress Center 3, LLC, a Delaware limited liability company

     1.375 % 

NNN Congress Center 4, LLC, a Delaware limited liability company

     2.125 % 

NNN Congress Center 5, LLC, a Delaware limited liability company

     1.625 % 

NNN Congress Center 6, LLC, a Delaware limited liability company

     1.750 % 

NNN Congress Center 7, LLC, a Delaware limited liability company

     5.125 % 

NNN Congress Center 8, LLC, a Delaware limited liability company

     1.875 % 

NNN Congress Center 10, LLC, a Delaware limited liability company

     1.750 % 

NNN Congress Center 11, LLC, a Delaware limited liability company

     4.000 % 

NNN Congress Center 12, LLC, a Delaware limited liability company

     1.750 %  NNN Congress Center 13, LLC, a Delaware limited liability company;
NNN
Congress Center 14, LLC, a Delaware limited liability company      2.750 % 

NNN Congress Center 15, LLC, a Delaware limited liability company

     1.693 % 

NNN Congress Center 16, LLC, a Delaware limited liability company

     1.693 % 

NNN Congress Center 17, LLC, a Delaware limited liability company

     5.485 % 

TOTAL:

     100.00 % 

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT “B”

DESCRIPTION OF THE PROJECT

Parcel 1:

Lots 1 through 12 inclusive (except the East 56 feet of said Lots 1 through 12)
and the North 9.4 feet of the West 94.89 feet of Lot 13, Lot 24 (except the
South 9.4 feet thereof) and all of Lots 25 to 40 inclusive in Moseley and
McCord’s Subdivision of Block 53 in School Section addition to Chicago in
Section 16, Township 39 North, Range 14 East of the Third Principal Meridian, in
Cook County, Illinois.

Parcel 2:

The East 1/2 of the vacated alley lying West of and adjacent to Lot 39, Lots 4
through 12 inclusive and the North 9.4 feet of the West 94.89 feet of Lot 13 all
in Mosley and McCord’s Subdivision of Block 53 in School Section addition to
Chicago in Section 16, Township 39 North, Range 14 East of the Third Principal
Meridian, in Cook County, Illinois.

Parcel 3:

The West 1/2 of the vacated alley lying East of and adjacent to Lot 24 (except
the South 9.4 feet thereof), Lots 25 through 33 inclusive and Lot 38 all in
Moseley and McCord’s Subdivision of Block 53 in School Section addition to
Chicago in Section 16, Township 39 North, Range 14 East of the Third Principal
Meridian, in Cook County, Illinois.

Save and except the following from Parcels 1, 2 and 3:

The West 113.00 feet (measured perpendicularly) of the following described
property, all taken as one tract: Lot 24, except the South 9.40, and all of Lots
25 through 37, both inclusive, in Moseley and McCord’s Subdivision of Block 53
in School Section addition to Chicago, a subdivision in Section 16, Township 39
North, Range 14 East of the Third Principal Meridian, in Cook County, Illinois.

Note: For informational purposes only, the land is known as:

525 W Van Buren St.

Chicago, IL 60607

PIN: 17-16-129-087-0000 Vol. 591

 

Exhibit B